Exhibit 99.1 VALSPAR REPORTS SECOND-QUARTER RESULTS Company Raises FY 2010 Guidance MINNEAPOLIS, Minn., May 17  The Valspar Corporation (NYSE-VAL) today reported its results for the second-quarter ended April 30, 2010. Second-quarter sales totaled $803.6 million, a 20.2 percent increase from the same period last year. Second-quarter adjusted net income per share increased 69 percent to $0.61 in 2010 from $0.36 in 2009. Second-quarter adjusted net income per share for 2009 excludes a $0.05 per share charge related to restructuring actions and a non-cash adjustment of $0.03 per share for Huarun minority interest shares. Net income for the second quarter of 2010 was $61.7 million. Net income for the second quarter of 2009 was $31.1 million and reported earnings per share were $0.28. Sales increased significantly in all regions in both our Paints and Coatings segments, with core growth and new business contributing to the improvement, said William L. Mansfield, Valspar chairman and chief executive officer. Volume growth in combination with operating discipline and tight control of expenses were the main drivers of our earnings performance. Looking ahead to the remainder of the year, we are increasing our earnings guidance to reflect the benefit of demand recovery tempered by the challenging raw material environment. We now expect to deliver fiscal year 2010 adjusted net income per share in the range of $2.10 to $2.25, excluding restructuring charges. William L. Mansfield, Gary E. Hendrickson, president and chief operating officer, and Lori A. Walker, senior vice president and chief financial officer, will conduct a conference call for investors at 10:00 a.m. Central Time (11:00 a.m. Eastern Time) today. The call can be heard live over the Internet at Valspars website at www.valsparglobal.com under Investor Relations. Those unable to participate during the live broadcast can access an archive of the call on the Valspar website. A taped delay of the call will also be available from 12:30 p.m. Central Time May 17 through Midnight on May 31 by dialing 1-800-475-6701 from within the U.S. or 320-365-3844 from outside of the U.S., using access code 156555. Investor Contact: Tyler Treat, (612) 851-7358 Media Contact: Mike Dougherty, (612) 851-7802 The Valspar Corporation (NYSE:VAL) is a global leader in the paint and coatings industry. Since 1806, Valspar has been dedicated to bringing customers the latest innovations, the finest quality and the best customer service in the coatings industry. For more information, visit www.valsparglobal.com . This press release contains certain forward-looking statements. These forward-looking statements are based on managements expectations and beliefs concerning future events. Forward-looking statements are necessarily subject to risks, uncertainties and other factors, many of which are outside our control and could cause actual results to differ materially from such statements. These uncertainties and other factors include, but are not limited to, changes in general economic conditions both domestic and international, including recessions and other external economic and political factors, which may adversely affect our business, the value of our investments, the financial stability of our customers and suppliers and our ability to obtain financing; dependence of internal earnings growth on economic conditions and growth in the domestic and international coatings industry; competitive factors including pricing pressure and product competition; risks related to any future acquisitions, including risks of adverse changes in the results of acquired businesses and the assumption of unforeseen liabilities; risks of disruptions in business resulting from the integration process and higher interest costs resulting from further borrowing for any such acquisitions; our reliance on the efforts of vendors, government agencies, utilities and other third parties to achieve adequate compliance and avoid disruption of our business; risks of disruptions in business resulting from our relationships with customers and suppliers; risks and uncertainties associated with operations and achievement of growth in developing markets, including China and Central and South America; unusual weather conditions adversely affecting sales; changes in raw materials pricing and availability; delays in passing along cost increases to customers; changes in governmental regulation, including more stringent environmental, health and safety regulations; changes in accounting policies and standards and taxation requirements such as new tax laws or revised tax law interpretations; the nature, cost and outcome of pending and future litigation and other legal proceedings; civil unrest and the outbreak of war and other significant national and international events; and other risks and uncertainties. The foregoing list is not exhaustive, and we disclaim any obligation to subsequently revise any forward-looking statements to reflect events or circumstances after the date of such statements. # # # THE VALSPAR CORPORATION COMPARATIVE CONSOLIDATED EARNINGS For the Quarters Ended April 30, 2010 and May 1, 2009 Second Quarter Year-To-Date (Dollars in thousands, except per share amounts) (Unaudited) (Unaudited) (Unaudited) (Unaudited) Net Sales $ Cost of Sales Gross Profit Research and Development Selling, General and Administrative Income From Operations Interest Expense Other (Income) Expense, Net ) 86 Income Before Income Taxes Income Taxes Net Income $ Huarun Redeemable Stock Accrual (1)  )  ) Net Income Available to Common Stockholders Average Number of Shares O/S - basic Average Number of Shares O/S - diluted Net Income per Common Share - basic $ Net Income per Common Share - diluted $ (1) Huarun redeemable stock accrual reduced basic and diluted net income per common share $0.03 and $0.06 in the 2nd quarter and year-to-date periods of 2009, respectively. NON-GAAP FINANCIAL MEASURES In the accompanying press release, management has reported non-GAAP financial measures - Adjusted Net Income per Common Share - diluted and Full Year Guidance for Adjusted Net Income per Common Share - diluted - which exclude a non-cash accrual relating to Huarun Redeemable Stock in connection with the Companys acquisition of the remaining minority interest shares of Huarun Paints Holding Company Limited and restructuring charges. Management discloses these measures because it believes these measures may assist investors in comparing the Companys results of operations in the respective periods without regard to the effect of the non-cash accrual relating to the Huarun acquisition in the 2009 period and the effect of the restructuring charges in the 2010 and 2009 periods. NON-GAAP RECONCILIATION The following is a reconciliation of Net Income Per Common Share - diluted to Adjusted Net Income Per Common Share - diluted for the periods presented: Second Quarter Year-To-Date Net Income per Common Share - diluted $ Huarun Redeemable Stock Accrual   Restructuring Charges  Adjusted Net Income per Common Share - diluted $ The following is a reconciliation of Forecasted Net Income per Common Share - diluted to our Full Year Guidance for the period presented. Full Year Forecasted Net Income per Common Share - diluted $2.08  $2.23 Restructuring Charges $0.02 Full Year Guidance for Adjusted Net Income per Common Share - diluted $2.10  $2.25 (Dollars in thousands) April 30, October 30, May 1, Assets (Unaudited) (Unaudited) Current Assets: Cash and Cash Equivalents $ $ $ Accounts and Notes Receivable, Net Inventories Deferred Income Taxes Prepaid Expenses and Other Total Current Assets Goodwill Intangibles, Net Other Assets Long Term Deferred Income Taxes Property, Plant & Equipment, Net Total Assets $ $ $ Liabilities and Stockholders Equity Current Liabilities: Notes Payable and Commercial Paper $ $ $ Trade Accounts Payable Income Taxes Oher Accrued Liabilities Total Current Liabilities Long Term Debt, Net of Current Portion Deferred Income Taxes Other Long Term Liabilities Total Liabilities Huarun Redeemable Stock   Stockholders Equity Total Liabilities and Stockholders Equity $ $ $ The Valspar Corporation Other Financial Data Dollars in thousands Quarter 2 YTD I. Comparison year over year Gross Margin, as a percentage of net sales * Gross Margin, reported 34.0% 33.1% 33.2% 31.4% Gross Margin, adjusted for cost of restructuring 34.0% 34.3% 33.5% 32.4% Operating Expense as a percentage of net sales * Operating Expense, reported 21.0% 24.5% 22.1% 24.4% Operating Expense, adjusted for cost of restructuring 21.0% 24.5% 22.1% 24.1% Operating Profit, as a percentage of net sales * Operating Profit, reported 13.0% 8.5% 11.1% 7.0% Operating Profit, adjusted for cost of restructuring 13.0% 9.7% 11.4% 8.3% Quarter 2 YTD II. Segment Data Sales Coatings $ Paint $ All Other less intersegment sales $ Total $ Earnings Before Interest and Taxes (EBIT) * Coatings $ Paint $ All Other $ ) $ ) $ ) $ ) Total $ Earnings Before Interest and Taxes (EBIT) *, adjusted for cost of restructuring Coatings $ Paint $ All Other $ ) $ ) $ ) $ ) Total $ * Certain amounts in prior years financial statements have been reclassified to conform with the 2009 presentation.
